Citation Nr: 0622172	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern

NTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1942 to January 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder. 

A motion to advance the appeal on the Board's docket has been 
granted.  38 U.S.C.A. § 7107(a)(2)(C); 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's service medical records with the exception of 
an extract from the Surgeon General were destroyed in a fire 
in 1973 while the records were being held by the Federal 
custodian of the records.  

In testimony, which the Board finds credible, the veteran 
described an injury during service in which he fell over the 
chassis of a 40 millimeter gun, sustaining a laceration and a 
right knee injury. 

VA records document a long history of right knee pain and an 
X-ray in October 2001 revealed minimal degenerative changes 
in the right knee and an old avulsion fracture of the 
patella. 

Under the duty to assist, a medical examination with a 
medical opinion is necessary to make a decision on the claim.  
Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2. Obtain the veteran's service personnel 
records.  

3. Ask the veteran to identify any health-
care providers, both VA and non-VA, who 
have treated him for a right knee 
disability prior to 1999. 

4. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's current degenerative 
joint disease of the right knee or an old 
avulsion fracture of the right patella is 
etiologically related to the history of 
an in-service injury.  The claims folder 
must be made available to the examiner 
for review.  

The examiner is asked to comment on the 
clinical significance: 

a). That degenerative joint disease 
was first established by X-ray in 
2001 in relation to a history of a 
right knee injury in 1943 or 1944;  



b). Whether the avulsion fracture of 
the right knee established by X-ray 
in 2001 is consistent with the 
history of a right knee injury in 
1943 or 1944.

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

5. After the above action is completed, 
adjudicate the claim.  If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and returned to the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



